                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


WILLIAM T. HANCOCK, SR.,      )
                              )
Individually and in a representative
                              )
capacity on behalf of a class of persons
similarly situated,           )
                       Plaintiff,
                              )
                              )
v.                            )                     JUDGMENT
                              )
                              )                     No. 7:16-CV-350-FL
AMERICO FINANCIAL LIFE AND    )
ANNUITY INSURANCE COMPANY,    )
INVESTORS LIFE INSURANCE      )
COMPANY OF NORTH AMERICA, and )
AMERICO LIFE, INC.            )
                 Defendants.  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss plaintiff’s amended complaint for failure to state
a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 29, 2019, and for the reasons set forth more specifically therein, that defendants’ motion
to dismiss is GRANTED.

This Judgment Filed and Entered on March 29, 2019, and Copies To:
F. Forest Horne, Jr. / Karly Joseph Amelchenko / John Alan Jones (via CM/ECF Notice of
Electronic Filing)
Carl C. Sherz / Debbie Weston Harden / Jackson R. Price / Meredith J. McKee / Roger B.
Cowie/ Taylor F. Brinkman (via CM/ECF Notice of Electronic Filing)


March 29, 2019                       PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
